                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Vincent N.,                                              Civil No. 19-181 (DWF/HB)

                        Petitioner,

    v.                                                 ORDER ADOPTING REPORT
                                                        AND RECOMMENDATION
    William P. Barr, Attorney General 1;
    Kirstjen Nielsen, Secretary, Department of
    Homeland Security; Ronald Vitiello,
    Acting Director, Immigration and Customs
    Enforcement; Peter Berg, Director,
    St. Paul Field Office, Immigration and
    Customs Enforcement; and Kurt Freitag,
    Sheriff, Freeborn County,

                        Respondents.


         The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Hildy Bowbeer dated April 10, 2019. (Doc. No. 9.)

No objections have been filed to that Report and Recommendation in the time period

permitted. The factual background for the above-entitled matter is clearly and precisely

set forth in the Report and Recommendation and is incorporated by reference. Based

upon the Report and Recommendation of the Magistrate Judge and upon all of the files,

records, and proceedings herein, the Court now makes and enters the following:




1
       William P. Barr is substituted for Matthew Whitaker pursuant to Federal Rule of
Civil Procedure 25(d).
                                         ORDER

          1.   Magistrate Judge Hildy Bowbeer’s April 10, 2019 Report and

Recommendation (Doc. No. [9]) is ADOPTED.

          2.   The Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc.

No. [1]) is DISMISSED WITHOUT PREJUDICE.

          3.   William P. Barr is substituted for Matthew Whitaker as a respondent in this

action.

Dated: May 1, 2019                 s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge




                                             2
